Exhibit 10.2

 

SEPARATION AGREEMENT

 

This Separation Agreement (the “Agreement”) by and between Miguel S. Barbosa,
Ph.D. (“Executive”) and Mirna Therapeutics, Inc., a Delaware corporation (the
“Company”), is made effective eight (8) days after Executive’s signature hereto
(the “Effective Date”), unless Executive revokes his acceptance of this
Agreement as provided in Section 5(c) below, with reference to the following
facts:

 

A.         Executive’s employment with the Company and status as an officer and
employee of the Company and each of its affiliates will end effective upon the
Separation Date (as defined below).

 

B.         Executive and the Company want to end their relationship amicably and
also to establish the obligations of the parties including, without limitation,
all amounts due and owing to Executive.

 

C.         The payments and benefits being made available to Executive pursuant
to this Agreement are intended to satisfy all outstanding obligations under that
certain Change in Control Severance by between Executive and the Company (the
“Severance Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

 

1.    Separation Date.  Executive acknowledges and agrees that his status as an
officer and employee of the Company and as an officer and/or director of the
Company’s subsidiaries will end effective as of June 29, 2016 (the “Separation
Date”).  Executive hereby agrees to execute such further document(s) as shall be
determined by the Company as necessary or desirable to give effect to the end of
Executive’s status as an officer of the Company and, if applicable, officer
and/or director of any of its subsidiaries; provided that such documents shall
not be inconsistent with any of the terms of this Agreement.

 

2.    Final Paycheck; Payment of Accrued Wages and Expenses. 

 

(a)    Final Paycheck.  As soon as administratively practicable on or after the
Separation Date, the Company will pay Executive all accrued but unpaid base
salary and all accrued and unused vacation earned through the Separation Date,
subject to standard payroll deductions and withholdings.  Executive is entitled
to these payments regardless of whether Executive executes this Agreement.

 

(b)    Business Expenses.  The Company shall reimburse Executive for all
outstanding expenses incurred prior to the Separation Date which are consistent
with the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documenting such expenses, including, without
limitation, expenses incurred pursuant to Executive’s services as a director of
any of the Company’s subsidiaries. 

 

(c)    Stock Options.   As of the Separation Date, Executive will hold unvested
options to purchase 284,206 shares of Company common stock pursuant to the
Company’s equity incentive plans and the option agreements evidencing such
grants (collectively, the “Equity Awards”).  Upon the Separation Date,
Executive’s Equity Awards shall cease vesting and all shares as of such date
shall automatically terminate.  



1

--------------------------------------------------------------------------------

 



3.    Separation Payments and Benefits.  Without admission of any liability,
fact or claim, the Company hereby agrees, subject to this Agreement becoming
effective and irrevocable, as well as Executive’s performance of his continuing
obligations pursuant to this Agreement and that certain Confidentiality,
Covenant Not To Compete & Arbitration Agreement by and between the Company and
Executive dated September 28, 2015 (the “Confidentiality Agreement”) (including,
without limitation, the non-competition and non-solicitation restrictive
covenants set forth therein for the periods set forth in the Confidentiality
Agreement), to provide Executive the severance benefits set forth
below.  Specifically, the Company and Executive agree as follows:

(a)    Severance.  The Company shall pay to Executive $270,375, which represents
nine  (9) months of Executive’s base salary at the rate in effect as of
immediately prior to the Separation Date, in a single cash lump sum. Such
payment shall be made, less applicable withholdings and deductions, on or as
soon as reasonably practicable following the Effective Date.    

 

(b)    Healthcare Continuation Coverage.    If Executive elects to receive
continued healthcare coverage pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
shall directly pay, or reimburse Executive for, that portion of the premium for
Executive and Executive’s covered dependents necessary such that Executive
contributes the same amount to COBRA coverage as Executive contributed to
medical, dental and vision coverage prior to the date of this Agreement, such
payment or reimbursement to continue until the earlier of (i) the last day of
the month during which the nine (9) month anniversary of the Separation Date
falls or (ii) the date Executive becomes eligible for comparable coverage under
another employer’s plans. After the Company ceases to pay premiums pursuant to
the preceding sentence, Executive may, if eligible, elect to continue healthcare
coverage at Executive’s expense in accordance with the provisions of COBRA.  
Executive acknowledges that he shall be solely responsible for all matters
relating to Executive’s continuation of coverage pursuant to COBRA, including,
without limitation, Executive’s election of such coverage and his timely payment
of premiums.

 

(c)    Taxes.  Executive understands and agrees that all payments under this
Section 3 will be subject to appropriate tax withholding and other
deductions.  To the extent any taxes may be payable by Executive for the
benefits provided to him by this Section 3 beyond those withheld by the Company,
Executive agrees to pay them himself and to indemnify and hold the Company and
the other entities released herein harmless for any tax claims or penalties, and
associated attorneys’ fees and costs, resulting from any failure by him to make
required payments.  To the extent that any reimbursements payable pursuant to
this Agreement are subject to the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), such reimbursements shall be paid
to Executive no later than December 31 of the year following the year in which
the expense was incurred, the amount of expenses reimbursed in one year shall
not affect the amount eligible for reimbursement in any subsequent year, and
Executive’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.

 

(d)    SEC Reporting.  Executive acknowledges that to the extent required by the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), he will have
continuing obligations under Section 16(a) and 16(b) of the Exchange Act to
report his transactions in Company common stock for six (6) months following the
Separation Date.  Excluding the exercise of vested stock options, Executive
hereby agrees not to undertake,



2

--------------------------------------------------------------------------------

 



directly or indirectly, any reportable transactions involving the common stock
of the Company until the end of such six (6) month period.

 

(e)    Sole Separation Benefit.  Executive agrees that the payments provided by
this Section 3 are not required under the Company’s normal policies and
procedures and are provided as a severance solely in connection with this
Agreement.  Executive acknowledges and agrees that the payments referenced in
this Section 3 constitute adequate and valuable consideration, in and of
themselves, for the promises contained in this Agreement.

 

4.    Full Payment.  Executive acknowledges that the payment and arrangements
herein shall constitute full and complete satisfaction of any and all amounts
properly due and owing to Executive as a result of his employment with the
Company and the termination thereof.  Executive further acknowledges that, other
than the Equity Award agreements, the Confidentiality Agreement and the
Indemnification Agreement between Executive and the Company (the
“Indemnification Agreement”), this Agreement shall supersede each agreement
entered into between Executive and the Company regarding Executive’s employment,
including, without limitation, any offer letter, the Severance Agreement and
that certain employment agreement by and between Executive and the Company dated
September 28, 2015 ,and each such agreement shall be deemed terminated and of no
further effect as of the Separation Date.

 

5.    Executive’s Release of the Company.  Executive understands that by
agreeing to the release provided by this Section 5, Executive is agreeing not to
sue, or otherwise file any claim against, the Company or any of its employees or
other agents for any reason whatsoever based on anything that has occurred as of
the date Executive signs this Agreement.

 

(a)    On behalf of Executive and Executive’s heirs, assigns, executors,
administrators, trusts, spouse and estate, Executive hereby releases and forever
discharges the “Releasees” hereunder, consisting of the Company, and each of its
owners, affiliates, subsidiaries, predecessors, successors, assigns, agents,
directors, officers, partners, employees, and insurers, and all persons acting
by, through, under or in concert with them, or any of them, of and from any and
all manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to Executive’s hire, employment,
remuneration or resignation by the Releasees, or any of them, Claims arising
under federal, state, or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C.
§ 621, et seq.;  Title VII of the Civil Rights Act of 1964, as amended by the
Civil Rights Act of 1991, 42 U.S.C. § 2000 et seq.; the Equal Pay Act, 29 U.S.C.
§ 206(d); the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Family and Medical
Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Americans with Disabilities Act
of 1990, 42 U.S.C. § 12101 et seq.; the False Claims Act , 31 U.S.C. § 3729 et
seq.; the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq.; the
Worker Adjustment and Retraining Notification Act, 29 U.S.C.  § 2101 et seq. the
Fair Labor Standards Act, 29 U.S.C. § 215 et seq., the Sarbanes-Oxley Act of
2002; the Texas Labor Code, including the Texas Commission on Human Rights Act;
Section 451.001 of the Texas Workers’ Compensation Act; the Texas Payday Act;
and the Texas Labor Code;  Claims for



3

--------------------------------------------------------------------------------

 



breach of contract; Claims arising in tort, including, without limitation,
Claims of wrongful dismissal or discharge, discrimination, harassment,
retaliation, fraud, misrepresentation, defamation, libel, infliction of
emotional distress, violation of public policy, and/or breach of the implied
covenant of good faith and fair dealing; and Claims for damages or other
remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorney’s fees. 

 

(b)    Notwithstanding the generality of the foregoing, Executive does not
release the following claims:

 

(i)           Claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law; 

 

(ii)          Claims for workers’ compensation insurance benefits under the
terms of any worker’s compensation insurance policy or fund of the Company;

 

(iii)         Claims to continued participation in certain of the Company’s
group benefit plans pursuant to the terms and conditions of COBRA;

 

(iv)         Claims to any benefit entitlements vested as the date of
Executive’s employment termination, pursuant to written terms of any Company
employee benefit plan;

 

(v)          Claims for indemnification under the Indemnification Agreement, the
Company’s Bylaws or any applicable law; and

 

(vi)         Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided,  however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

 

(c)    In accordance with the Older Workers Benefit Protection Act of 1990,
Executive has been advised of the following:  Executive acknowledges that
Executive is knowingly and voluntarily waiving and releasing any rights
Executive may have under the ADEA.  Executive also acknowledges that the
consideration given for the waiver and release herein is in addition to anything
of value to which Executive was already entitled.  Executive further
acknowledges that Executive has been advised by this writing, as required by the
ADEA, that: (i) Executive’s waiver and release do not apply to any rights or
claims that may arise after the execution date of this Agreement; (ii) Executive
has been advised hereby that Executive has the right to consult with an attorney
prior to executing this Agreement; (iii) Executive has twenty-one (21) days from
the date of this Agreement to execute this Agreement (although Executive may
choose to voluntarily execute this Agreement earlier); (iv) Executive has seven
(7) days following the execution of this Agreement by Executive to revoke the
Agreement, and Executive will not receive the severance benefits provided by
Section 3 of this Agreement unless and until such seven (7) day period has
expired; (v) this Agreement will not be effective until the date upon which the
revocation period has expired, which will be the eighth (8th) day after this
Agreement is executed by Executive, provided that the Company has also executed
this Agreement by that date; and (vi) this Agreement does not affect Executive’s
ability to test the knowing and voluntary nature of this Agreement.  If
Executive wishes to revoke this Agreement, Executive must deliver notice of
Executive’s revocation in writing, no later than 5:00 p.m. Central Time on the
7th day



4

--------------------------------------------------------------------------------

 



following Executive’s execution of this Agreement to Alan Fuhrman,  2150
Woodward Street,  Austin, Texas, 78744, or e-mail afuhrman@mirnarx.com.

 

6.    Non-Disparagement, Transition, Transfer of Company Property and
Limitations on Service.  Both parties further agree that:

 

(a)        Non-Disparagement.  Both parties agree that they shall not disparage,
criticize or defame the other party and their respective directors, officers,
agents, partners, stockholders, employees, products, services, technology or
business, either publicly or privately.  Nothing in this Section 6(a) shall have
application to any evidence or testimony required by any court, arbitrator or
government agency.

 

(b)        Transition.  Each of the Company and Executive shall use their
respective reasonable efforts to cooperate with each other in good faith to
facilitate a smooth transition of Executive’s duties to other executive(s) of
the Company.

 

(c)        Transfer of Company Property.  On or before the Separation Date,
Executive shall turn over to the Company all files, memoranda, records, and
other documents, and any other physical or personal property which are the
property of the Company and which he had in his possession, custody or control
at the time he signed this Agreement.

 

7.    Executive Representations.  Executive warrants and represents that (a) he
has not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any affiliate of the Company with any governmental agency
or court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will immediately cause it to be
withdrawn and dismissed, (b) he has reported all hours worked as of the date of
this Agreement and has been paid all compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to him, except as provided in this
Agreement, (c) he has no known workplace injuries or occupational diseases and
has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act or any similar state law, (d) the execution,
delivery and performance of this Agreement by Executive does not and will not
conflict with, breach, violate or cause a default under any agreement, contract
or instrument to which Executive is a party or any judgment, order or decree to
which Executive is subject, and (e) upon the execution and delivery of this
Agreement by the Company and Executive, this Agreement will be a valid and
binding obligation of Executive, enforceable in accordance with its terms. 

 

8.    No Assignment by Executive.  Executive warrants and represents that no
portion of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to another person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise.  If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or transfer by Executive, Executive agrees to indemnify and hold
harmless the Company and all other Releasees against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs.    In the event of Executive’s death, this Agreement shall inure to the
benefit of Executive and Executive’s executors, administrators, heirs,
distributees, devisees, and legatees.  None of Executive’s rights or obligations
may be assigned or transferred by Executive, other than Executive’s rights to
payments hereunder, which may be transferred only upon Executive’s death by will
or operation of law. 



5

--------------------------------------------------------------------------------

 



9.     Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of Texas or, where applicable, United States federal law, in each
case, without regard to any conflicts of laws provisions or those of any state
other than Texas.

 

10.    Miscellaneous.  This Agreement, collectively with the Confidentiality
Agreement, the Indemnification Agreement and the Equity Award agreements,
comprise the entire agreement between the parties with regard to the subject
matter hereof and supersedes, in their entirety, any other agreements between
Executive and the Company with regard to the subject matter hereof.  The Company
and Executive acknowledge that the separation of the Executive’s employment with
the Company is intended to constitute an involuntary separation from service for
the purposes of Section 409A of the Code, and the related Department of Treasury
regulations.  Executive acknowledges that there are no other agreements,
written, oral or implied, and that he may not rely on any prior negotiations,
discussions, representations or agreements.  This Agreement may be modified only
in writing, and such writing must be signed by both parties and recited that it
is intended to modify this Agreement.  This Agreement may be executed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement. 

 

11.    Company Assignment and Successors.  The Company shall assign its rights
and obligations under this Agreement to any successor to all or substantially
all of the business or the assets of the Company (by merger or otherwise).  This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.   

 

12.    Maintaining Confidential Information.    Executive reaffirms his
obligations under the Confidentiality Agreement.  Executive acknowledges and
agrees that the payments provided in Section 3 above shall be subject to
Executive’s continued compliance with Executive’s obligations under the
Confidentiality Agreement. 

 

13.    Executive’s Cooperation.  After the Separation Date, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request, with respect to any internal investigation or administrative,
regulatory or judicial proceeding involving matters within the scope of
Executive’s duties and responsibilities to the Company or its affiliates during
his employment with the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s reasonable request to give testimony
without requiring service of a subpoena or other legal process, and turning over
to the Company all relevant Company documents which are or may have come into
Executive’s possession during his employment); provided,  however, that any such
request by the Company shall not be unduly burdensome or interfere with
Executive’s personal schedule or ability to engage in gainful employment.  

 

(Signature page(s) follow)

 

 

 



6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have caused this Separation Agreement to be
duly executed and delivered as of the date indicated next to their respective
signatures below.

 

DATED: July 6, 2016

 

 

/s/ Miguel S. Barbosa

 

 

Miguel S. Barbosa, Ph.D.

 

 

 

 

 

MIRNA THERAPEUTICS, INC.

DATED: July 6, 2016

 

 

 

 

 

 

By:

/s/ Paul Lammers

 

 

 

Paul Lammers, M.D., M.Sc.

 

 

President & Chief Executive Officer

 

S-1

 

--------------------------------------------------------------------------------